Judgment unanimously affirmed, without costs. Memorandum: The trustee in bankruptcy had the burden of proving that certain transfers of money made to Columbia University were fraudulent according to the New York State Debtor and Creditor Law (Commercial Trading Co. v Potter Securities Corp., 26 AD2d 761). Since the evidence shows that the transfers were made for fair consideration, they were not fraudulent and cannot be recovered by the trustee, (Appeal from judgment of Onondaga Supreme Court—bankrupt’s assets.) Present—Cardamone, J. P., Callahan, Doerr and Moule, JJ.